UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6904


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STANLEY A. SLUPKOWSKI,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:94-hc-00392-BR)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley A. Slupkowski, Appellant Pro Se.       David T.       Huband,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley    A.    Slupkowski          seeks   to   appeal   the    district

court’s order scheduling a hearing on his motion filed pursuant

to    18   U.S.C.     § 4246     (2006).            This      court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory          and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                  The order Slupkowski seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           Accordingly, we dismiss the appeal for

lack of jurisdiction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the     court    and       argument     would   not        aid   the

decisional process.

                                                                              DISMISSED




                                             2